Case 9:19-cv-81426-RS Document 4 Entered on FLSD Docket 10/28/2019 Page 1 of 18




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                              WEST PALM BEACH DIVISION

                                  CASE NO. 19-CV-81426-RS

    ORTHOPAEDIC CARE SPECIALISTS, P.L.

             Plaintiff,

    v.

    UNITED HEALTHCARE SERVICES, INC.,

          Defendant.
    _____________________________________/

                  DEFENDANT UNITED HEALTHCARE SERVICES, INC.’S
                       MOTION TO DISMISS THE COMPLAINT

             Defendant, United Healthcare Services, Inc. (“UHS”), by and through

    undersigned counsel, hereby moves to dismiss the Complaint [ECF No. 1] filed by

    Plaintiff, Orthopaedic Care Specialists, P.L. (“Plaintiff”) because: (1) Plaintiff’s state law

    causes of action are preempted by the Employee Retirement Income Security Act of

    1974, as amended, 29 U.S.C. § 1001 et seq. (“ERISA”) and (2) Plaintiff failed to allege

    the exhaustion of administrative remedies for medical benefit claims at issue governed by

    ERISA.

    I.       INTRODUCTION

             This case involves a dispute between an alleged emergency medical service

    provider and a claims administrator for a self-funded ERISA plan regarding the

    reimbursement of health benefit claims.        The self-funded ERISA plan from which

    benefits are sought is exclusively governed by federal law. This case does not involve a

    dispute over the rate of payment between a health maintenance organization (“HMO”) or



    50595293;1
Case 9:19-cv-81426-RS Document 4 Entered on FLSD Docket 10/28/2019 Page 2 of 18




    a fully insured health plan and an emergency medical service provider. Plaintiff is an

    admittedly out-of-network provider who allegedly provided emergency medical services

    to an individual (“Member”) covered under a self-funded ERISA plan administered by

    UHS. Plaintiff claims that UHS improperly denied or underpaid the benefit claims

    Plaintiff submitted to UHS as the claims administrator. Plaintiff brought the instant

    action pursuant to a Florida statute intended to provide emergency medical providers with

    a private cause of against HMOs to recover payment for emergency medical services

    provided to patients covered by HMOs.

             However, Plaintiff’s state law causes of action arising out of this dispute over

    benefit claims involving emergency medical services is misplaced. The benefit claims at

    issue relate to a self-funded ERISA plan, not to benefits payable by an HMO or a fully

    insured health plan, and are governed by ERISA, not state law. Here, the employee

    benefit plan at issue in this case is a self-funded ERISA plan. As a result, Plaintiff’s state

    statutory causes of action related to the self-funded ERISA Plan are preempted under

    FMC Corp. v. Holiday, 488 U.S. 52, 61 (1990) (“State laws that directly regulate

    insurance are ‘saved’ but do not reach self-funded employee benefit plans because the

    plans may not be deemed to be insurance companies, other insurers, or engaged in the

    business of insurance for purposes of such state laws. On the other hand, employee

    benefit plans that are insured are subject to indirect state insurance regulation.”);

    America’s Health Insurance Plans v. Hudgens, 742 F.3d 1319 (11th Cir. 2014); see also

    Zipperer v. Premera Blue Cross Blue Shield of Alaska, 15-CV-00208-JWS, 2016 WL

    4411490, at *6 (D. Alaska, Sept. 16, 2016) (adopting the reasoning of Hudgens and




                                                  2
    50595293;1
Case 9:19-cv-81426-RS Document 4 Entered on FLSD Docket 10/28/2019 Page 3 of 18




    concluding that Alaska’s Prompt Pay Statute is preempted “as applied to self-funded

    ERISA plans because the provision interfered with uniform administration of benefits.”);

    NGS American, Inc. v. Barnes, 805 F. Supp. 462, 475 (W.D. Tx. 1992), aff’d, 998 F.2d

    296 (5th Cir. 1993) (holding that “[s]elf-funded ERISA plans may not be regulated by the

    States either directly or indirectly.”).

             Further, self-funded employee benefit plans such as the Plan are governed

    exclusively by federal law—i.e., ERISA—and not subject to state insurance laws such as

    Florida Statute Sections 641.513(5) and 627.64194(4) or Florida law. Florida Statute

    Sections 641.513(5) and 627.64194(4) do not apply to self-funded employee benefit

    plans that are regulated pursuant to ERISA because such plans are not subject to

    regulation by state law. Specifically, Florida Statute Section 627.651(4) exempts such

    self-funded employee benefit plans from the Florida Insurance Code. See FLA. STAT. §

    627.651(4) (“This section does not apply to any plan which is established or maintained

    by an individual employer in accordance with the Employee Retirement Income Security

    Act of 1974”). Therefore, Plaintiff’s state law causes of action must be dismissed.

    II.      STANDARD ON MOTION TO DISMISS

             While the court must consider allegations in the complaint as true when ruling on

    a motion to dismiss, that general rule “is inapplicable to legal conclusions.” Ashcroft v.

    Iqbal, 556 U.S. 662, 678 (2009). Moreover, a complaint’s allegations must include

    “more than an unadorned, the-defendant-unlawfully-harmed-me accusation.” Id. (citing

    Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Thus, “[t]hreadbare recitals of the

    elements of a cause of action, supported by mere conclusory statements, do not suffice.”




                                                 3
    50595293;1
Case 9:19-cv-81426-RS Document 4 Entered on FLSD Docket 10/28/2019 Page 4 of 18




    Id. (citing Twombly, 550 U.S. at 555). A complaint will not survive a motion to dismiss

    where it includes “naked assertion[s]” devoid of “further factual enhancement.” Id.

    (citing Twombly, 550 U.S. at 557).

    III.     LEGAL ARGUMENTS

             A.    PLAINTIFF’S CLAIM ALLEGING A VIOLATION OF FLORIDA STATUTES
                   SECTIONS 641.513(5) AND 627.64194(4) AGAINST UHS AS A CLAIMS
                   ADMINISTRATOR FOR BENEFIT CLAIMS BASED ON EMERGENCY
                   MEDICAL SERVICES IS PREEMPTED BY ERISA.

             As demonstrated in UHS’s Notice of Removal, the self-funded Ryder System,

    Inc. Health Plan is administered by UHS (the “Plan”). The Plan is an ERISA employee

    welfare benefit plan that satisfies the five Donovan elements. [ECF No. 1, Not. of

    Removal ¶¶ 20-31]; see also Donovan v. Dillingham, 688 F.2d 1367, 1371 (11th Cir.

    1982). Plaintiff attempts to circumvent the statutory framework of ERISA and the Plan

    by seeking reimbursement for benefit claims under Florida Statutes Sections 641.513(5)

    and 627.64194(4). Section 641.513(5) creates a private right of action for emergency

    medical providers against HMOs to recover payment for providing emergency medical

    services to patients of an HMO.       Contrary to Plaintiff’s allegations, UHS is not a

    registered HMO with respect to the self-funded ERISA Plan at issue. [ECF No. 1,

    Exhibit 3 at 321, Decl. of Stalinski at ¶ 6, attached Exhibit 2, Administrative Services

    Agreement (“ASA”), at the first page.] Section 627.64194(4) is part of the preferred

    provider organization (“PPO”) balance-billing statute and provides that an insurer must

    reimburse a non-participating provider for certain medical services as set forth in Section

    641.513(5). UHS is not acting as a PPO with respect to the self-insured ERISA Plan; it is

    serving as the claims administrator, processing and administering the health benefits in



                                                4
    50595293;1
Case 9:19-cv-81426-RS Document 4 Entered on FLSD Docket 10/28/2019 Page 5 of 18




    accordance with the self-funded ERISA Plan. Neither of these Statutes are applicable

    here.

             UHS is the claims administrator of the self-funded ERISA Plan at issue. UHS is

    not serving as an HMO. [ECF No. 1, Notice of Removal, Exhibit 3, Decl. of Stalinski at

    ¶ 6, attached Exhibit 2, ASA, at first page: “This Agreement covers the services We

    [UHS]        are        providing   to   You   [Employer/Customer]   for   use   with   Your

    [Employer/Customer] self-funded employee benefit plan.”]             UHS did not issue an

    insurance policy to fund the Plan; rather according to the express terms of the Plan, the

    health benefits at issue are self-funded by the employer and Plan Sponsor. Because

    Sections 641.513(5) and 627.64194(4) do not apply to benefit claims determination under

    self-funded ERISA plans, such as the Plan at issue, Plaintiff’s cause of action must be

    dismissed.

                       i.     PLAINTIFF IMPROPERLY ATTEMPTS TO CIRCUMVENT THE EXCLUSIVE
                              ERISA STATUTORY FRAMEWORK TO AVOID PREEMPTION.

             ERISA was enacted “to create a consistent and coherent nationwide framework

    for regulating employee benefit plans.” In re Managed Care Litig., 595 F. Supp. 2d

    1349, 1354 (S.D. Fla. 2009).             ERISA only applies to private employers who offer

    employer-sponsored health insurance coverage.            Federal law provides the exclusive

    remedy for ERISA plans. Further, federal case law is clear: the fact that a plaintiff does

    not explicitly state a direct claim for the recovery of benefits under ERISA’s civil

    enforcement provision or even disavows having an ERISA claim is irrelevant to the

    preemption analysis. Gables Ins. Recovery, Inc. v. Blue Cross & Blue Shield of Fla., Inc.,

    110 F. Supp. 3d 1259, at 1337 n. 2 (11th Cir. 2015) (“We are not bound by the labels



                                                      5
    50595293;1
Case 9:19-cv-81426-RS Document 4 Entered on FLSD Docket 10/28/2019 Page 6 of 18




    used in the complaint or disclaimer that ERISA does not govern its claims.”); Borrero v.

    United Healthcare of N.Y., Inc., 610 F.3d 1296, 1303 (11th Cir. 2010) (rejecting a

    medical provider’s express disclaimer of causes of action under ERISA as a means of

    trying to escape ERISA’s preemptive effect). Therefore, Plaintiff cannot escape ERISA

    preemption by pleading a cause of action under an inapplicable state statute relating to

    reimbursement for emergency medical services provided by non-participating emergency

    medical providers to patients covered under HMOs.

                  ii.   ERISA PREEMPTS PLAINTIFF’S STATE LAW CLAIM UNDER FLORIDA
                        STATUTES SECTIONS 641.513(5) AND 627.64194(4).

             There are two types of preemption under ERISA: (1) complete preemption under

    ERISA § 502(a), which is a jurisdictional concept that allows a litigant to bring its claims

    in federal court; and (2) defensive preemption under ERISA § 514(a), which provides for

    the dismissal of any claims that “relate to” the ERISA plan. In re Managed Care Litig.,

    595 F. Supp. 2d at 1355. The Eleventh Circuit has explained that “claims that are

    completely preempted are also defensively preempted.” Cotton v. Mass. Mut. Life Ins.

    Co., 402 F.3d 1267, 1281 (11th Cir. 2005). Gables Ins. Recovery, Inc. v. Blue Cross &

    Blue Shield of Fla., Inc., 110 F. Supp. 3d 1259, 1266 (S.D. Fla. 2015)

                 iii.   PLAINTIFF’S CLAIM IS COMPLETELY PREEMPTED.

             Plaintiff’s claim is subject to dismissal because it is completely preempted with

    respect to the alleged emergency medical services provided to the Member. Complete

    preemption is a jurisdictional concept that “converts an ordinary state common law

    complaint into one stating a federal claim for purposes of the well-pleaded complaint

    rule” and removal jurisdiction. Metro. Life Ins. Co. v. Taylor, 481 U.S. 58, 65-66 (1987);



                                                 6
    50595293;1
Case 9:19-cv-81426-RS Document 4 Entered on FLSD Docket 10/28/2019 Page 7 of 18




    see also Aetna Health Inc. v. Davila, 542 U.S. 200, 209 (2004) (explaining that “any

    state-law cause of action that duplicates, supplements, or supplants the ERISA civil

    enforcement remedy conflicts with the clear congressional intent to make the ERISA

    remedy exclusive and is therefore pre-empted.”). In Davila, the Court further explained

    the preemption doctrine:

             It follows that if an individual brings suit complaining of a denial of
             coverage for medical care, where the individual is entitled to such
             coverage only because of the terms of an ERISA-regulated employee
             benefit plan, and where no legal duty (state or federal) independent of
             ERISA or the plan terms is violated, then the suit falls “within the scope
             of” ERISA § 502(a)(1)(B). In other words, if an individual, at some point
             in time, could have brought his claim under ERISA § 502(a)(1)(B), and
             where there is no other independent legal duty that is implicated by a
             defendant’s actions, then the individual’s cause of action is completely
             pre-empted by ERISA § 502(a)(1)(B).

    542 U.S. at 210 (citations omitted). Courts conduct a two-part inquiry to determine

    whether ERISA “completely” preempts a plaintiff’s state law claims: (1) whether the

    plaintiff could have brought its claim under § 502(a); and (2) whether no other legal duty

    supports the plaintiff’s claim. See Davila, 542 U.S. at 210.

             The first prong is satisfied because the relief Plaintiff seeks (payment of benefit

    claims allegedly either denied or underpaid) is the type of benefit claims that could be

    asserted under ERISA § 502(a). Plaintiff seeks payment of out-of-network benefits that

    UHS allegedly denied or underpaid pursuant to a self-funded ERISA Plan. Without the

    applicable governing self-funded ERISA Plan, there is no duty to pay or authorize

    payment to Plaintiff.

             Further, Plaintiff submitted health insurance claim forms stating that Plaintiff was

    submitting each of its claims to UHS pursuant to an assignment. [See ECF No. 1, Compl.



                                                  7
    50595293;1
Case 9:19-cv-81426-RS Document 4 Entered on FLSD Docket 10/28/2019 Page 8 of 18




    at ¶ 23; Exhibit 3, Health Insurance Claim Form, attached to Decl. of Stalinski, Exhibit

    3, at 360-69.]    The Eleventh Circuit has recognized that “[c]laims for benefits by

    healthcare providers pursuant to an assignment are thus within the scope of § 502(a).”

    Conn. State Dental Ass’n v. Anthem Health Plans, Inc., 591 F.3d 1337, 1347 (11th Cir.

    2009). Plaintiff’s claim is within the type of claims permitted under ERISA § 502(a) and,

    based on Plaintiff’s representations in the claim forms that it obtained assignments of

    benefits, Plaintiff has jurisdictional standing to bring a § 502(a) claim.

             The second element for complete preemption under Section 502(a) is also

    satisfied. The second Davila prong examines whether Plaintiff’s claim is based on a

    legal duty independent of those in an ERISA plan or under ERISA. Plaintiff is an out-of-

    network provider who admittedly has no separate provider contract with UHS that would

    give rise to any independent duty on which Plaintiff could sue. [ECF No. 1, Compl. ¶¶

    13-14.] Plaintiff’s state law claims depend entirely on the interpretation of the out-of-

    network benefits in the self-funded ERISA Plan. Additionally, UHS’s legal duty as the

    claims administrator depends completely on interpretation of the self-funded ERISA

    Plan. In fact, since UHS is merely the administrator of the Plan and has no obligation to

    pay any benefit claims, it has no legal duty to pay the benefit claims at issue.

             Plaintiff cannot separate UHS’s purported statutory obligations from the self-

    funded ERISA Plan in an attempt to circumvent ERISA’s statutory framework and

    preemption. See, e.g., Whitt v. Sherman Int’l Corp., 147 F.3d 1325, 1329 (11th Cir.

    1998) (holding that “[w]here Congress preempts an area of law so completely that any

    complaint raising claims in that area is necessarily federal in character, super preemption




                                                  8
    50595293;1
Case 9:19-cv-81426-RS Document 4 Entered on FLSD Docket 10/28/2019 Page 9 of 18




    applies, and federal jurisdiction exists, even if the face of the complaint does not plead

    federal claims . . . Super preemption converts state law claims into federal claims . . .

    allowing a defendant to remove.”); Belasco v. W.K.B. Wilson & Sons, Inc., 833 F.2d 277,

    282 (11th Cir. 1987) (holding that “ERISA pre-emption converts the related claim into a

    federal question” making the case removable). Similarly, this Court would need to

    review the self-funded ERISA Plan in determining whether the alleged emergency

    medical services were covered by the Plan.

             Because both prongs of the Davila test are satisfied, Plaintiff’s claim is

    “completely” preempted by ERISA such that this Court has federal question jurisdiction

    over the action. Therefore, Plaintiff’s claim with respect to those medical services must

    be dismissed with prejudice.

                 iv.   PLAINTIFF’S CLAIM IS DEFENSIVELY PREEMPTED.

             Plaintiff’s state law causes of action to recover for emergency medical services

    rendered to the Member covered by the self-funded ERISA Plan must be dismissed with

    prejudice based on ERISA defensive preemption.           Unlike “complete” preemption,

    “defensive” preemption is a substantive bar to any state law claim where the state law

    claim broadly “relates to” an ERISA plan. ERISA § 514(a) states that “this subchapter . .

    . shall supersede any and all State laws insofar as they may now or hereafter relate to any

    employee benefit plan.” 29 U.S.C. § 1144(a) (emphasis added); see also Butero v. Royal

    Maccabees Life Ins. Co., 174 F.3d 1207, 1212 (11th Cir. 1999) (explaining that defensive

    preemption “defeats claims that seek relief under state-law causes of action that ‘relate

    to’ an ERISA plan”) (internal quotations omitted) (citing ERISA § 514(a), 29 U.S.C. §




                                                 9
    50595293;1
Case 9:19-cv-81426-RS Document 4 Entered on FLSD Docket 10/28/2019 Page 10 of 18




     1144(a)). The Supreme Court broadly interprets the “relate to” language of section

     §514(a) to encompass any state law claim that has a “connection with or reference to” an

     employee benefit plan. See Shaw v. Delta Air Lines, Inc., 463 U.S. 85, 97 (1983). Where

     a claim is “defensively” preempted, the claim must be dismissed. See Butero, 174 F.3d at

     1212 (holding that “defensive preemption . . . require[s] dismissal of state-law claims.”);

     Miami Children’s Hosp., Inc. v. Kaiser Found. Health Plan, Inc., No. 08-23218-CIV,

     2009 WL 1532125, at *5 (S.D. Fla. May 29, 2009) (dismissing a breach of contract claim

     based on a “Letter of Agreement” wherein the insurer agreed to pay the provider benefits

     because the claim required the court to interpret the underlying ERISA policy.”).

              Plaintiff contends that UHS was acting as either an HMO or a PPO under Florida

     Statutes “[s]ections 641.513(5) and 627.64194(4) [which] impose a duty on managed

     care organizations such as United [UHS] to reimburse non-participating providers such as

     the Plaintiff according to the respective statute’s dictates.    Where a managed care

     organization, such as United[,] does not comply with its statutory duty to a provider, both

     statutes afford that provider a private right of action against the managed care

     organization to enforce its rights pursuant to theses statutes.” [ECF No. 1, Compl. ¶ 18.]

     However, with regard to the benefit claims at issue, which are governed by the Plan, UHS

     is not acting as an HMO or a PPO; rather it is the claims administrator, processing and

     administering the health benefits in accordance with the self-funded ERISA Plan. [ECF

     No. 1, Exhibit 3, Decl. of Stalinski at ¶ 6, attached Exhibit 2, ASA, at the first page.]

     Here, the employer is the Plan Sponsor and funds the Plan itself. The Plan Sponsor also

     designs the terms of the Plan—not UHS. Therefore, Plaintiff’s cause of action under




                                                 10
     50595293;1
Case 9:19-cv-81426-RS Document 4 Entered on FLSD Docket 10/28/2019 Page 11 of 18




     Florida Statutes Sections 641.513 and 627.64194(4) fails and the relief Plaintiff seeks –

     i.e., payment of the benefit claims at issue, consequently, is “defensively” preempted

     under the broad “relate to” test of Section 514(a). See America’s Health Insurance Plans

     v. Hudgens, 742 F.3d 1319, 1330-32 (11th Cir. 2014) (finding that the challenged

     provisions of Georgia’s Prompt Pay laws “impermissibly ‘related to’ ERISA plans.”); see

     generally Pilot Life Ins. Co. v. Dedeaux, 481 U.S. 41, 47-48 (1987) (holding that the

     plaintiff’s state law claims were “each based on alleged improper processing of a claim,”

     indisputably “‘relate to’ an employee benefit plan,” and “undoubtedly meet the criteria

     for pre-emption under § 514(a)”); In re Managed Care Litig., 595 F. Supp. 2d at 1356

     (dismissing the plaintiff’s claims as defensively preempted because “Plaintiffs can only

     prevail if Defendants’ [payment] calculation . . . was not ‘customary and reasonable’ as

     defined under the contract.”).

              Plaintiff does not expressly allege in the Complaint that Florida Statutes Sections

     641.513(5) and 627.64194(4) apply to UHS in this context even though it is not an HMO

     or a PPO and is instead a third party claims administrator. But even if Plaintiff had made

     these allegations, neither Section 641.513(5) nor Section 627.64194(4) would allow for

     Plaintiff to bring its cause of action. The Eleventh Circuit in America’s Health Insurance

     Plans v. Hudgens expressly held that state insurance laws do not apply to self-funded

     plans and, to that extent, are preempted by ERISA. In Hudgens, the Eleventh Circuit

     addressed whether certain provisions of Georgia’s “Prompt Pay” laws as applied to self-

     funded ERISA plans were preempted under Section 514 of ERISA. The state of Georgia

     enacted the Insurance Delivery Enhancement Act of 2011 (“IDEA”), which amended




                                                  11
     50595293;1
Case 9:19-cv-81426-RS Document 4 Entered on FLSD Docket 10/28/2019 Page 12 of 18




     certain portions of Georgia’s Insurance Code, including Georgia’s Prompt Pay laws, to,

     among other things encompass regulation of self-funded plans. 742 F.3d at 1324. Before

     IDEA, the Prompt Pay law applied to insured plans (where employers contract with

     insurance companies to provide health insurance), but not to self-funded ERISA plans

     (where the employer bears the ultimate risk). Id. After IDEA, “[s]everal sections of

     IDEA, if placed into effect, would extend the prompt-pay restrictions to self-funded

     health plans and their TPAs – something the original statute expressly excluded from its

     breadth.” Id. The district court concluded that under ERISA’s express preemption

     provision under Section 514, the IDEA, to the extent that it applied to ERISA self-funded

     plans, was preempted. 742 F.3d at 1325-26.

              The Eleventh Circuit affirmed the lower court’s decision and held that the

     challenged provisions “impermissibly ‘relate to’ ERISA plans” because IDEA’s

     requirements “would require self-funded ERISA plans to process and pay provider

     claims, or notify claimants of claim denials, within fifteen or thirty days, depending on

     whether the claim is submitted electronically or conventionally.” 742 F.3d at 1313. The

     court concluded that such “requirements fly in the face of one of ERISA’s main goals:

     to allow employers ‘to establish a uniform administrative scheme, which provides a set of

     standard procedures to guide processing of claims and disbursement of benefits.’” Id.

              To the extent that Plaintiff contends that Florida Statutes Sections 641.513 and

     627.64194(4) apply to UHS as the third party claim administrator of the Plan, Plaintiff’s

     contention fails because such an interpretation is an impermissible intrusion on federal

     law. Similar to Hudgens, the application of Section 641.513(5) or Section 627.64194(4)




                                                 12
     50595293;1
Case 9:19-cv-81426-RS Document 4 Entered on FLSD Docket 10/28/2019 Page 13 of 18




     here would impose requirements as to how self-funded ERISA plans are administered

     and the amount to be paid by an employer for emergency medical services provided by

     non-participating emergency medical providers, which would run contrary to the

     underlying purpose and legislative intent of ERISA. Further, this interpretation would

     impede an employer’s ability to establish a uniform administrative scheme for its self-

     funded ERISA plan. 742 F.3d at 1325 (concluding that “if these provisions were to go

     into effect, employers offering self-funded benefit plans would be faced with different

     timeliness obligations in different states, thereby frustrating Congress’s intent.”).

     Therefore, ERISA preempts Plaintiff’s causes of actions under Florida Statutes Sections

     641.513(5) and 627.64194(4) for the same reasons that the Hudgens court held that

     ERISA preempts the Georgia Prompt Pay laws to the extent that the laws are attempted to

     apply to self-funded ERISA plans.

              B.     PLAINTIFF FAILED TO ALLEGE EXHAUSTION OF BENEFITS CLAIMS
                     PROCEDURES.

              Plaintiff’s Complaint is also deficient because Plaintiff failed to plead exhaustion

     of administrative remedies, which is a prerequisite to seeking relief under an ERISA plan.

     It is well-established in the Eleventh Circuit that ERISA plaintiffs must allege exhaustion

     of their administrative remedies under the ERISA-governed plan before they may bring

     suit. See Springer v. Wal-Mart Ass’ns Grp. Health Plan, 908 F.2d 897, 899 (11th Cir.

     1990) (“the district court plainly abused its discretion in not dismissing” the plaintiff’s

     suit due to a failure to exhaust the ERISA plan’s internal appeals process because “[t]he

     very premise of the exhaustion requirement . . . is that the right to seek federal court

     review matures only after that requirement has been appropriately satisfied”); see also



                                                  13
     50595293;1
Case 9:19-cv-81426-RS Document 4 Entered on FLSD Docket 10/28/2019 Page 14 of 18




     Counts v. Am. Gen. Life & Accident Ins. Co., 111 F.3d 105, 108 (11th Cir. 1997) (“The

     law is clear in this circuit that plaintiffs in ERISA actions must exhaust available

     administrative remedies before suing in federal court”).

              In Springer, the Eleventh Circuit held that “the district court plainly abused its

     discretion in not dismissing” the plaintiff’s suit due to a failure to exhaust the ERISA

     plan’s internal appeals process. Springer, 908 F.2d at 899. The court reasoned that

     “[t]he very premise of the exhaustion requirement . . . is that the right to seek federal

     court review matures only after that requirement has been appropriately satisfied or

     otherwise excused.” Id. at 900. Courts strictly enforce the exhaustion of administrative

     remedies requirement on plaintiffs bringing ERISA claims and its compliance is rarely

     excused. See Perrino v. S. Bell Tel. & Tel. Co., 209 F.3d 1309, 1315 (11th Cir. 2000)

     (holding that “we strictly enforce an exhaustion requirement on plaintiffs bringing

     ERISA claims.”).

              Plaintiff did not plead that any of the administrative remedies were exhausted.

     Accordingly, this Court should dismiss Plaintiff’s claims for failure to properly allege

     exhaustion of the administrative remedies. Plaintiff did not specifically plead that its

     denials were appealed and the result of that appeal. Without these allegations, Plaintiff

     fails to sufficiently allege that the administrative remedies required under the self-funded

     Plan were exhausted, which is a prerequisite to pursuing legal remedies under ERISA and

     the Plan.

              For example, the self-funded ERISA Plan provides for two levels of appeal.

     Specifically, the Plan provides in pertinent part:




                                                  14
     50595293;1
Case 9:19-cv-81426-RS Document 4 Entered on FLSD Docket 10/28/2019 Page 15 of 18




              Claims and Appeals for Benefits – UnitedHealthcare Medical Plans

                                                 ***

              Claim Denials and Appeals

              If Your Claim Is Denied
              If a claim for Benefits is denied in part or in whole, you may call
              UnitedHealthcare at the number on your ID card before requesting a
              formal appeal. If UnitedHealthcare cannot resolve the issue to your
              satisfaction over the phone, you have the right to file a formal appeal as
              described below.

              How to Appeal a Denied Claim
              If you wish to appeal a denied pre-service request for Benefits, post-
              service claim or a rescission of coverage as described below, you or your
              authorized representative must submit your appeal in writing within 180
              days of receiving the adverse benefit determination. You do not need to
              submit Urgent Care appeals in writing.

              ***

              Review of an Appeal
              UnitedHealthcare will conduct a full and fair review of your appeal. The
              appeal may be reviewed by:

                     an appropriate individual(s) who did not make the initial benefit
                      determination; and
                     a health care professional with appropriate expertise who was not
                      consulted during the initial benefit determination process.

              Once the review is complete, if UnitedHealthcare upholds the denial, you
              will receive a written explanation of the reasons and facts relating to the
              denial.

              Filing a Second Appeal
              Your Plan offers two levels of appeal. If you are not satisfied with the
              first level appeal decision, you have the right to request a second level
              appeal from UnitedHealthcare within 60 days from receipt of the first
              level appeal determination.




                                                  15
     50595293;1
Case 9:19-cv-81426-RS Document 4 Entered on FLSD Docket 10/28/2019 Page 16 of 18




     [ECF No. 1, Notice of Removal, at 76-83, Exhibit 3 (Summary Plan Description), Decl.

     Stalinski, attached to Decl. of Stalinski as Exhibit 1.] Plaintiff does not allege whether it

     complied with the different levels of appeals under the Plan. Plaintiff’s failure to plead

     exhaustion of administrative remedies is highlighted by the appeal requirements in Plan.

     See, e.g., RMP Enterprises, LLC v. Connecticut Gen. Life Ins. Co., No 18-CV-80171,

     2018 WL 6110998, at * 1 (S.D. Fla. Nov. 21, 2018) (dismissing the ERISA claims for

     failure to exhaust administrative remedies because plaintiff in its “FAC [First Amended

     Complaint] includes no additional allegations that clarify the claims at issue or how those

     specific claims were allegedly appealed. Plaintiffs’ continued reliance on generalized

     references to ‘appeals,’ without identifying specific claims, is inadequate.”).

              Courts in this Circuit routinely dismiss claims for failure to sufficiently allege

     exhaustion of administrative remedies. See, e.g., Columna, Inc. v. UnitedHeatlhcare

     Insurance Company, 18-81737-CIV-WPD, 2019 WL 2076796, at *3 (S.D. Fla. Apr. 29,

     2019) (dismissing ERISA claims for failure to sufficiently allege exhaustion of the

     required administrative remedies); Gables Ins. Recovery, Inc. v. Blue Cross & Blue

     Shield of Fla., Inc., 110 F. Supp. 3d 1259, 1266 (S.D. Fla. 2015) (dismissing state law

     claims for breach of contract, breach of an oral agreement, quantum meruit, account

     stated, and open account where the plaintiff failed to allege exhaustion of remedies in its

     complaint); Apex Toxicology, LLC v. United Healthcare Ins. Co., No. 17-61840-CIV,

     2018 WL 3199250, at *4 (S.D. Fla. June 29, 2018) (affirming a report and

     recommendation to dismiss the plaintiff’s ERISA claims for failure to exhaust

     administrative remedies); Jacobs, 2015 WL 12699875, at *4 (dismissing the plaintiff’s




                                                  16
     50595293;1
Case 9:19-cv-81426-RS Document 4 Entered on FLSD Docket 10/28/2019 Page 17 of 18




     state court claim for failure to allege an exhaustion of remedies under ERISA); La Ley

     Recovery Sys.-OB, Inc. v. United Healthcare Ins. Co., No. 14-CV-23802-UU, 2014 WL

     7525703, at *1 (S.D. Fla. Dec. 12, 2014) (dismissing claims for breach of contract,

     breach of an oral agreement, breach of implied contract, quantum meruit, open account,

     and account stated for failure to allege exhaustion of administrative remedies); Miami

     Children’s Hosp., Inc., 2009 WL 1532125, at *4 (dismissing an ERISA claim due to

     failure to exhaust administrative remedies).

              Accordingly, this Court should dismiss Plaintiff’s claim for failure to properly

     allege exhaustion of the administrative remedies available under the self-funded Plan.

     V.       CONCLUSION

              For the reasons stated above, Plaintiff’s claims must be dismissed.

              October 28, 2019.                      Respectfully submitted,

                                                     AKERMAN LLP

                                                     Three Brickell City Centre
                                                     98 Southeast Seventh Street, Ste. 1100
                                                     Miami, Florida 33131
                                                     Telephone: (305) 374-5600

                                                     By: /s/ Gera R. Peoples
                                                        Gera R. Peoples, Esq.
                                                        Florida Bar No. 450022
                                                        gera.peoples@akerman.com


                                                     and

                                                     Irene Bassel Frick, Esq.
                                                     irene.bassel@akerman.com
                                                     nicole.emmett@akerman.com
                                                     AKERMAN LLP
                                                     401 East Jackson Street, Suite 1700
                                                     Tampa, Florida 33602
                                                     Telephone: (813) 223-7333



                                                    17
     50595293;1
Case 9:19-cv-81426-RS Document 4 Entered on FLSD Docket 10/28/2019 Page 18 of 18




                                                    Counsel for Defendant
                                                    United Healthcare Services, Inc.


                                   CERTIFICATE OF SERVICE

              I hereby certify that on October 28, 2019, I electronically filed the foregoing with

     the Clerk of the Court using the CM/ECF system, which will send notification of such

     filing to the following:

     TONY BENNETT, ESQUIRE
     Florida Bar No.: 40357
     HICKS & MOTTO, P.A.
     Attorneys for the Plaintiff
     3399 PGA Blvd, Suite 300
     Palm Beach Gardens, FL 33410
     Telephone: (561) 683-2300
     Facsimile: (561) 687-1995
     tbennett@Hmelawfirm.com

                                                    /s/ Gera R. Peoples
                                                    Gera R. Peoples, Esq.




                                                  18
     50595293;1
